UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/17 Item 1. Schedule of Investments. Franklin Templeton International Trust Statement of Investments, January 31, 2017 (unaudited) Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 2.0% IT Services 2.0% a Cognizant Technology Solutions Corp., A (United States) 40,000 $ 2,103,600 Management Investment Companies (Cost $64,103,534) 97.5% Diversified Financial Services 97.5% a FT (Mauritius) Offshore Investments Ltd. (India) 7,258,010 103,251,202 Total Investments (Cost $65,609,078) 99.5% 105,354,802 Other Assets, less Liabilities 0.5% 530,294 Net Assets 100.0% $ 105,885,096 a Non-income producing. Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Templeton International Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin India Growth Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting. The Fund operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as the Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the Funds investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report, and should be read in conjunction with the Funds Statement of Investments. At January 31, 2017, the Fund owned 100% of the outstanding shares of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Funds investment in the Portfolio shares is valued at the Portfolios NAV per share. Valuation of securities held by the Portfolio is discussed in Note 2 of the Portfolios Notes to Statement of Investments, which are included elsewhere in this report. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation), including the holdings of the Portfolio, for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in Indian equity securities through the Portfolio may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2017, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 6. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2017 (unaudited) (Expressed in U.S. Dollars) Shares Value Common Stocks 95.9% India 95.9% Auto Components 1.0% Bharat Forge Ltd. 72,000 $ 993,859 Automobiles 7.8% Mahindra & Mahindra Ltd. 55,000 1,010,227 Tata Motors Ltd. 496,972 3,853,806 Tata Motors Ltd., A 655,693 3,233,548 8,097,581 Banks 24.6% Axis Bank Ltd. 316,336 2,183,405 HDFC Bank Ltd. 275,400 5,914,686 IndusInd Bank Ltd. 253,863 4,707,830 Kotak Mahindra Bank Ltd. 369,000 4,231,080 State Bank of India 990,520 3,819,624 Yes Bank Ltd. 218,213 4,511,965 25,368,590 Capital Markets 4.5% Credit Analysis and Research Ltd. 123,000 2,533,693 ICRA Ltd. 9,760 594,490 Motilal Oswal Financial Services Ltd. 188,574 1,565,235 4,693,418 Chemicals 1.3% Asian Paints Ltd. 97,012 1,394,795 Construction & Engineering 5.7% Larsen & Toubro Ltd. 170,000 3,641,598 Voltas Ltd. 453,500 2,196,132 5,837,730 Construction Materials 5.7% Shree Cement Ltd. 8,400 1,922,999 UltraTech Cement Ltd. 72,000 3,939,871 5,862,870 Consumer Finance 2.1% Mahindra & Mahindra Financial Services Ltd. 551,723 2,182,703 Electrical Equipment 2.4% Amara Raja Batteries Ltd. 151,430 2,014,020 Havell's India Ltd. 67,708 421,251 2,435,271 Food Products 1.4% Britannia Industries Ltd. 5,000 231,834 Nestle India Ltd. 14,000 1,213,447 1,445,281 Health Care Providers & Services 0.2% a,b Narayana Hrudayalaya Ltd., Reg S 50,000 251,611 Hotels, Restaurants & Leisure 1.7% Indian Hotels Co. Ltd. 1,082,268 1,732,046 Household Durables 1.2% a Crompton Greaves Consumer Electricals Ltd. 419,677 1,189,442 Household Products 3.9% Hindustan Unilever Ltd. 317,619 4,024,162 IT Services 8.2% HCL Technologies Ltd. 356,000 4,277,115 Quarterly Statement of Investments | See Notes to Statement of Investments. FT (Mauritius) Offshore Investments Limited Statement of Investments, January 31, 2017 (unaudited) (continued) (Expressed in U.S. Dollars) Infosys Ltd. 308,000 4,236,226 8,513,341 Machinery 4.1% Cummins India Ltd. 289,000 3,591,151 SKF India Ltd. 35,000 665,396 4,256,547 Media 0.6% a Jagran Prakashan Ltd. 245,878 664,451 Multiline Retail 1.7% Trent Ltd. 500,000 1,768,126 Personal Products 0.5% Godrej Consumer Products Ltd. 19,939 466,720 Pharmaceuticals 10.2% Cadila Healthcare Ltd. 456,271 2,369,041 Dr. Reddy's Laboratories Ltd. 66,000 2,951,060 Lupin Ltd. 52,000 1,132,732 Sun Pharmaceutical Industries Ltd. 435,831 4,076,535 10,529,368 Real Estate Management & Development 1.3% a Godrej Properties Ltd. 73,357 359,261 Oberoi Realty Ltd. 207,350 955,901 1,315,162 Textiles, Apparel & Luxury Goods 3.2% a Aditya Birla Fashion and Retail Ltd. 613,568 1,363,636 Titan Co. Ltd. 370,778 1,988,301 3,351,937 Transportation Infrastructure 0.9% Gujarat Pipavav Port Ltd. 430,000 891,335 Wireless Telecommunication Services 1.7% Bharti Airtel Ltd. 256,275 1,321,706 Idea Cellular Ltd. 280,900 458,077 1,779,783 Total Common Stocks (Cost $77,876,064) 99,046,129 Other Assets, less Liabilities 4.1% 4,205,073 Net Assets 100.0% $ 103,251,202 a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Portfolio's Board of Directors. At January 31, 2017, the value of this security was FT (Mauritius) Offshore Investments Limited Notes to Statement of Investments (unaudited) (Expressed in U.S. Dollars) 1. ORGANIZATION FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission and has elected to be treated as a disregarded entity for United States federal income tax purposes. At January 31, 2017, Franklin India Growth Fund (Fund) owned 100% of the Portfolio. 2. FINANCIAL INSTRUMENT VALUATION The Portfolio's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Portfolio calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Portfolio's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Portfolio to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Portfolio follows the Fund's procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolio's securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Portfolio's securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Portfolio for financial reporting purposes. 3. CONCENTRATION OF RISK Investing in Indian equity securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2017, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON INTERNATIONAL TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date March 28, 2017
